Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim amendments
	Applicant’s amendment filed 2/25/2022 has been received and entered.  Claims 1-6, 8-10, 12-13, 15-19 have been amended, and claim 14 has been cancelled.
	Claims 1-13, 15-19 are pending.

Election/Restriction
Applicant’s election of Group I and the species of gas volume in the bioreactor in the reply filed on 8/13/2021 was acknowledged. It was noted that upon initial search and review of the specification, it did not appear to be a burden to examine the method and system claims together, and for the species it appeared that multiple variables can contribute to the calculation and should be considered together.  Accordingly, the restriction requirement was withdrawn.
Claims 1-13, 15-19 are pending.  Claims 1-13, 19 drawn to a system for monitoring deviations of cell culture bioreactor and claims 15-18, drawn to a method of monitoring a cell culture bioreactor are currently under examination.

Priority
	This application filed 3/30/2018 is a 371 National stage filing of PCT/EP2016/076167 filed 10/28/2-16 and claims benefit to EP15192387.7 filed 10/30/2015.
	No comment has been made in Applicant’s response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Each of the NPL references filed have been considered to the extent possible without the corresponding application to which they apply, and without the references that are cited in each.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

For completeness of record US application 15/765222 (notice of allowance mailed 10/15/2021) was reviewed in light of the instant claim amendments.  The claims are drawn to a method and bioreactor system where CO2 is analyzed and the specification provides for similar values used in calculations, however the method steps as a whole can be distinguished from the present claims for being directed to using differences identified as an indication of a problem in calibration versus use to regulate the bioreactor itself as presently claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
Cancellation of claim 14 has rendered the specific issue moot.
The amendment to the remaining claims have addressed the issue raised regarding specific reference profiles and values required of the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.   
Claim analysis
Claim 15 has been amended and still is generally directed to a method of monitoring deviations of a culture medium in a bioreactor by receiving a reference PACO profile and calculating PACO profile for comparison and determination of a possible deviation, and claim 1 still is directed to the system in which the amended method is implemented.  
For step 1 of the 101 analysis, the method and the system as amended are found to be directed to a statutory category of an apparatus as a process and product.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing values pertaining to a bioreactor performance including CO2 gas off rates, pH of the medium, and gas flow over time.  The judicial exception is a set of instructions for analysis of bioreactor information and appear to be directed to Mathematical Concepts, that is mathematical relationships that are used to provide an analysis of the information and also to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the types of information and simplicity of the relationships set forth in the claims appear to be calculation one can perform on paper or in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims provide an additional element as it is directed to a bioreactor and a method which is implemented with a bioreactor.  In view of the claim amendments, the claims as a whole appear to provide for a practical application of the judicial exception for monitoring and maintaining conditions in a bioreactor environment.  Accordingly, under this step of the 101 analysis the claims are found to be patent eligible.

Conclusion
Claims 1-13, 15-19 are allowed.
The most relevant art of record in which bioreactors are interfaced with computer controllers to regulate conditions is Shibai et al. (1984 in EP 0147975 A2) which provides bioreactors that can measure and provide CO2, and the ability to regulate the flow of gases into the bioreactor, and the use of calculations to determine the amount of dissolved oxygen and nitrogen and provide a better pH in the media.  Similarly, Gramer et al (2007 in WO2007/085880 A1) provides for a bioreactor and analysis of a variety of parameters in a model or which provides for a model that describes the relationship between CO2, pH in cell culture.  However, based on the art of record, none of identified references provide for the specific parameters and values required of in the calculations recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631